CORRECTED OPINION
PER CURIAM.
We withdraw the opinion filed September 5, 1989, and in its place issue the following:
By means of a motion to set aside judgment filed pursuant to Florida Rule of Civil Procedure 1.540, appellee asserted that a post-default judgment assessing damages should' be vacated because the court had failed to conduct a trial by jury. The trial court agreed that it had acted in error and vacated the judgment. The proper vehicle for asserting error is by appeal, and not by motion to set aside judgment pursuant to Florida Rule' of Civil Procedure 1.540. Rutshaw v. Arakas, 549 So.2d 769 (Fla. 3d DCA 1989).
Reversed and remanded to the trial court with directions to reinstate the final judgment.